Conviction for violating prohibition laws by unlawfully having in possession prohibited liquor. Appellant is shown by the evidence to be under grave suspicion of having violated the law, as charged. But that is all. The court has read the evidence, sitting en banc, and is of the opinion that it is insufficient to sustain a conviction. The motion for a new trial, under the well-known rule laid down in Cobb v. Malone,92 Ala. 630, 9 So. 738, should have been granted, and for the error in overruling same the judgment is reversed and the cause remanded.
Reversed and remanded. *Page 662